DETAILED ACTION

Response to Amendment
1.	Applicant’s amendment filed on 07/11/22 has been received and entered in the case.  The amendments to each of the independent claims does not distinguish patentably over the previously applied Kasahara et al reference, for the reasons set forth below.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In independent claim 17, it appears that the phrase “that are operated in conjunction with either the first or second active devices” should be deleted (similar to the deletion of this phrase in claims 1 and 12), although this cannot be determined with certainty by the examiner, i.e., whether this phrase was inadvertently left in claim 17 by applicant or intentionally left in by applicant.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 11-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasahara et al, U.S. Patent No. 5,701,107.
As to claims 1, 6 and 7, Kasahara et al discloses, in figure 1,
a reconfigurable filter for a digitally controlled phase shifter circuit, comprising:
an input port (the source/drain electrode of transistor 5, note that this electrode receives the signal output from the source/drain electrode of transistor 1);
an output port (the source/drain electrode of transistor 1, note that this electrode output the signal to the source/drain electrode of transistor 5) directly connected to the input port; and
a selectively activatable filter circuit (the combination of capacitor 2c and inductor 4c together with shunt transistors 7 and 8) connected to a single junction (the common terminal connecting transistors 1, 5 and 7 together) between the input port and the output port, the filter circuit including a first passive element (2c) and a second passive element (4c) being selectively and exclusively shunted by activating and deactivating respective first and second active devices (7 and 8) to which the first passive element and the second passive element are connected to define a high pass characteristic (when transistor 7 is turned on and transistor 8 is turned off) for phase advance, and a low pass characteristic (when transistor 7 is turned off and transistor 8 is turned on) for phase delay, with no active components connected along an input series chain from the input port to the single junction or  along an output series chain from the single junction to the output port, the first active device and the second active device being operated solely without cooperation with any other active components in the reconfigurable filter (as shown in attachment A to the previous office action and to this office action, which is an illustration of Kasahara et al's figure 1, the reconfigurable filter includes an input port, i.e., at the source/drain of transistor 1 which is connected directly to the right-hand terminal of capacitor 2a, and an output port, i.e., the source/drain of transistor 5 which is connected directly to the left-hand terminal of capacitor 2b, and note that there are no active components connected along an input series chain from the input port to the single junction or  along an output series chain from the single junction to the output port, the first active device and the second active device being operated solely without cooperation with any other active components in the reconfigurable filter).
As to claim 2, the recited "control input" is the control input applied to the gate of transistor 7 (note that it activates first active device 7 when it is logic high), and the recited "complementary control input" is the control input applied to the gate of transistor 8 (note that it deactivates second active device 8 when it is logic low).
As to claim 3, the recited "control input" is the control input applied to the gate of transistor 7 (note that it deactivates transistor 7 when it is logic low), and the recited "complementary control input" is the control input applied to the gate of transistor 8 (note that it activates transistor 8 when it is logic high).
As to claims 4 and 5, the claimed bypassing and shunting of the first and second passive elements 2c and 4c will be inherent during the operation of the Kasahara et al figure 1 filter circuit, i.e., as high and low logic level input signals are applied to the gate terminals of transistors 7 and 8.
As to claim 8, the recitation that the filter circuit implements a lower value bit of the digitally controlled phase shifter circuit is just a statement of intended use and as such cannot be relied upon to distinguish over Kasahara et al's figure 1 filter circuitry.
As to claim 11, note that the active devices 7 and 8 are transistors.
As to claims 12-14, 17 and 18, these claims are rejected using the same analysis as set forth above with regard to claims 1-8 and 11.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al, supra.
To the extent that claims 8 and 14 are not intended use, but rather represent functional limitations of the claimed filter, such functional limitations do not distinguish patentably over the Kasahara et al figure 1 filter circuitry, the reason being that it is old and well-known in the art that a digitally activated filter circuit can be used to implement a lower value bit when it is used for digitally controlling a variable phase shifter circuit, as a routine design expedient for any ordinarily skilled circuit designer working in the field of digitally controlled phase shifter circuits who would have easily recognized that such a digitally activated filter circuit can be used to implement any one or more of a lower, a middle and an upper value bit without any unexpected changes in circuit operation or result. Moreover, it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955).

Response to Arguments
5.	Applicant's arguments filed on 07/11/22 have been fully considered but they are not persuasive. 
Applicant argues that "[b]y its very terms, KASAHARA designates the input of the phase shifter circuit as the input terminal (10), to which the second FET (3) and the first inductor (4a) are connected in series with the first FET (1) and the first capacitor (2a) before the junction with the fifth FET (7) and the third capacitor (2c) - it is not the "source/drain of transistor 1 directly connected to the right-hand terminal of capacitor 2a." Along these lines, KASAHARA designates the output of the phase shifter circuit as the output terminal (11), to which the fourth FET (6) and the second inductor (4b) are connected in series with the third FET (5) and the second capacitor (2b) before the junction with the fifth FET (7) and the third capacitor (2c). It is not the "source/drain of transistor 5 which is connected directly to the left-hand terminal of capacitor (2b). This proposed re-definition of circuit nodes not explicitly defined by KASAHARA as constituting the claimed input port and output port is improper, especially where the specification explicitly contradicts such interpretation and fully identifies these elements as something other than that, namely, the input terminal (10) and the output terminal (11) between which there are several co-operating active and passive components." This argument is not persuasive, the reason being that simply because a reference describes a certain point in a circuit as "an input node" or "an output node", such does not preclude the examiner from using broadest reasonable interpretation in order to interpret other points in that circuit as "an input port" or "an output port". Moreover, as shown in Attachment A to this office action and the previous office action, the reconfigurable filter of Kasahara et al clearly has a single junction between the input and output ports in combination with series-connected bypassable capacitor and inductor elements between the single junction and ground, such that there are no active components connected along an input series chain from the input port to the single junction, or along an output series chain from the single junction to the output port, the first active device and the second active device being operated solely without cooperation with any other active components in the reconfigurable filter.
Applicant also argues that "[m]oreover, the phase shifter circuit requires the additional circuit elements of the first FET (1) and the second FET (3), the first capacitor (2a) and the first inductor (4a). Furthermore, the phase shifter circuit additionally requires the circuit elements of the third FED [sic] and the fourth FET (6), the second capacitor (2b), and the second inductor (4b). In order for the phase shifter circuit to operate as disclosed, the fifth FET (7) must be turned on and off together with the second FET (3) and the fourth FET (6), and the sixth FET (8) must be turned on and off together with the first FET (1) and the third FET (5). Col. 10, lines 46-47. Without these specific components, KASAHARA no longer constitutes the disclosed "T-type" phase-leading/phase-delay circuit, and for that reason, it is respectfully submitted that such citation shows an arrangement or combination in the same way [sic] as recited in the claim." This argument is not persuasive because, as shown in Attachment A to this office action and the previous office action, the claimed "reconfigurable filter" is the combination of (1) input and output ports, (2) a single junction between the input and output ports, (3) a bypassable capacitor 2c and (4) a bypassable inductor 4c, and therefore this portion of the Kasahara et al figure 1 circuitry fully anticipates the above-noted limitations of the claims, i.e., no active components connected along an input series chain from the input port to the single junction, or along an output series chain from the single junction to the output port, the first active device and the second active device being operated solely without cooperation with any other active components in the reconfigurable filter.

Action is Final
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 13, 2022